                                                                                     E-FILED
                                                     Thursday, 20 February, 2020 04:51:15 PM
                                                                Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

JOHNNY HARRIS,                                   )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )            19-3292
                                                 )
ROB JEFFREYS, et al.                             )
                                                 )
                      Defendants.                )


        MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Western Illinois Correctional Center, was granted leave to proceed
in forma pauperis. The case is now before the court for a merit
review of plaintiff’s claims. The court is required by 28 U.S.C. §
1915A to “screen” the plaintiff’s complaint, and through such
process to identify and dismiss any legally insufficient claim, or the
entire action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (citation
omitted).

      Plaintiff alleges that he remains incarcerated despite having
served his sentence and being granted parole. Plaintiff challenges
the term of his mandatory supervised release that requires him, as
a convicted sex offender, to find IDOC-approved housing before his
release from custody. See 735 Ill. Comp. Stat. § 5/3-3-7(b-1)(1). He
                               Page 1 of 3
alleges that non-sex offenders may be released on parole as a
homeless person, and that Defendants refusal to treat him in the
same manner as non-sex offenders violates his Fourteenth
Amendment equal protection rights.

      Plaintiff may not challenge the terms of his parole in a lawsuit
for damages under § 1983; his exclusive remedy lies in a habeas
corpus proceeding. Preiser v. Rodriguez, 411 U.S. 475, 489 (1973).
The unequal treatment Plaintiff alleges stems from IDOC officials’
apparent attempts to comply with Illinois law, and Plaintiff’s status
as a sex offender is not a protected class for equal protection
purposes. Therefore, Plaintiff does not state an equal protection
claim. See Goree v. Serio, 735 F. App'x 894, 895–96 (7th Cir. 2018)
(no “class of one” equal protection violation where warden rationally
enforced BOP policy based on suspected criminal activity); Werner
v. City of Green Bay, 2015 WL 5559826, at *7 (W.D. Wis., filed Sept.
21, 2015) (sex offenders are not a protected class).

     Accordingly, this case will be dismissed for failure to state a
claim. Plaintiff’s Motion for Preliminary Injunction (Doc. 6) is denied
because Plaintiff has not shown a reasonable likelihood on the
merits or lack of an adequate remedy at law. Foodcomm Int’l v
Barry, 328 F.3d 300, 303 (7th Cir. 2003); see also Fed. R. Civ. P.
65(a)-(b) (prohibiting a court from issuing injunctive relief without
notice, or attempts to give notice, to the opposing party).

IT IS THEREFORE ORDERED:

     1) Plaintiff's complaint is dismissed for failure to state a
        claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C.
        § 1915A. Any amendment to the Complaint would be
        futile. This case is therefore terminated. The clerk is
        directed to enter a judgment pursuant to Fed. R. Civ. P.
        58.

     2) Plaintiff’s Motion for Preliminary Injunction [6] is
        denied for the reasons stated above. Plaintiff’s Motion


                             Page 2 of 3
  to Request Counsel [5] and any other pending motions
  are denied as moot.

3) This dismissal shall count as one of the plaintiff's three
   allotted “strikes” pursuant to 28 U.S.C. Section 1915(g).
   The Clerk of the Court is directed to record Plaintiff's
   strike in the three-strike log.

4) Plaintiff must still pay the full docketing fee of $350
   even though his case has been dismissed. The agency
   having custody of Plaintiff shall continue to make
   monthly payments to the Clerk of Court, as directed in
   the Court's prior order.

5) If Plaintiff wishes to appeal this dismissal, he must file
   a notice of appeal with this Court within 30 days of the
   entry of judgment. Fed. R. App. P. 4(a). A motion for
   leave to appeal in forma pauperis should set forth the
   issues Plaintiff plans to present on appeal. See Fed. R.
   App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he
   will be liable for the $505 appellate filing fee
   irrespective of the outcome of the appeal.


        Entered this 20th day of February, 2020



         s/ Harold A. Baker
      ___________________________________________
                  HAROLD A. BAKER
          UNITED STATES DISTRICT JUDGE




                       Page 3 of 3
